

116 HR 57 IH: Department of Homeland Security’s Cybersecurity Asset Protection of Infrastructure under Terrorist Attack Logistical Structure Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 57IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require the Secretary of Homeland Security to conduct a study on the feasibility of establishing
			 a Civilian Cyber Defense National Resource in the Department of Homeland
			 Security.
	
 1.Short titleThis Act may be cited as the Department of Homeland Security’s Cybersecurity Asset Protection of Infrastructure under Terrorist Attack Logistical Structure Act or the CAPITALS Act.
		2.Study on establishment of Department of Homeland Security Civilian Cyber Defense National Resource
 (a)StudyThe Secretary of Homeland Security shall conduct a study on the feasibility of establishing a Department of Homeland Security Civilian Cyber Defense National Resource. In carrying out such study, the Secretary may consult with the Director of National Intelligence and the Secretary of Defense.
 (b)ContentsThe study required under subsection (a) shall include an analysis of— (1)the cost of creating a Civilian Cyber Defense National Resource in the Department of Homeland Security;
 (2)the number of persons who would be needed to defend the critical infrastructure of the United States from a cyber attack or manmade intentional or unintentional catastrophic incident;
 (3)the sources of potential members of such a Civilian Cyber Defense National Reserve, including industry, academic institutions, research facilities, and Federal contractors;
 (4)which elements of the Department would be best equipped to recruit, train, and manage such a Civilian Cyber Defense National Resource;
 (5)the criteria required for persons to serve in such a Civilian Cyber Defense National Resource; (6)the resources that could be pre-positioned and training instilled to assure the effectiveness and responsiveness of such a Civilian Cyber Defense National Resource in the case of an incident that disrupts communications in a region or area;
 (7)the minimum requirements for consideration for inclusion in such a Civilian Cyber Defense National Resource;
 (8)in the case that potential recruits for such a Civilian Cyber Defense National Resource are predominantly individuals without military, intelligence, law enforcement, or government work experience, the likely impact of such lack of experience on the effectiveness of a Civilian Cyber Defense National Resource;
 (9)the recruitment and vetting costs for such a Civilian Cyber Defense National Resource; (10)the frequency of cyber defense and unit cohesion training necessary for maintaining such a Civilian Cyber Defense National Resource;
 (11)how well Department personnel would be able to be adapted for use in creating command and control systems and protocols for a Civilian Cyber Defense National Resource;
 (12)the logistics of allowing governors to make requests of the Secretary of Homeland Security to use the Civilian Cyber Defense National Resource in States during times of cyber emergency;
 (13)the advantages and disadvantages of creating a Civilian Cyber Defense National Resource on the cybersecurity of the United States; and
 (14)whether a resource trained to defend the networks of the United States in the event of a major attack or natural or manmade disaster will benefit overall efforts to defend the interests of the United States.
				(c)Report
 (1)SubmissionNot later than 240 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing the results of the study required under subsection (a).
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
				